 In the Matter of CHERNER MOTOR COMPANY and LODGE No. 193, INTER-NATIONAL ASSOCIATIONOF MACHINISTSCase, No. R-107--Decided January 17, 1940Automotive Sales, Service,and Repair Industry-Investigation of Representa-tives:controversy concerning representation of employees:controversy concern-. ing appropriateunit-Unit Appropriate for Collective Bargaining:automotivemaintenance,repair, conditioning,and reconditioning mechanics and helpers in-cluding such employees in the service and used-car departments and paint shop,but excluding foremen and supervisory employees;classification comports withjurisdiction of theunion-Election OrderedMr. Charles Y. Latimer,for the Board.Guy and Brooks, by Mr. Walter B. GuyandMr. Louis H. Mann,ofWashington, D. C., for the Company.Mr. Paul R. Hutchings, Mr. John G. Forsythe,andMr. H. A.Schrader,ofWashington, D. C., for the Union.Mr. William 7'. Little,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 23, 1939, Lodge. No. 193, International Association ofMachinists,' herein called Lodge 193, filed with the Regional Directorfor the Fifth Region (Baltimore, Maryland) a petition alleging thata question affecting commerce had arisen concerning the representationof employees of Cherner Motor Company, Washington, D. C., hereincalled the Company, and requesting an investigation and, certificationof representatives pursuant to Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.On October 25, 1939,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board. Rules and Regulations-Series 2,ordered an investigation and authorized the Regional. Director to con-duct it and to provide for an appropriate hearing upon due notice.1Designated as Lodge # 193 Int'l.Ass'n.of Mach. In the notice of hearing.19 N. L. R. B., No. 62.609 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 30, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and Lodge193.Pursuant to notice, a hearing was held from November 6 to 8,1939, inclusive, before Henry W. Schmidt, the Trial Examiner dulydesignated by the Board.The Board, the Company, and Interna-tionalAssociation of Machinists and Lodges 193 and 1486 thereof,herein collectively called the Union, were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the beginning of the hearing, counsel for the International Asso-ciation of Machinists, herein called the International, moved to amendthe petition by substituting Lodge 1486 for Lodge 193, the originalpetitioner.The motion was granted without objection on the repre-sentation that Lodge 193 had changed its name to Lodge 1486. Sub-sequently it was shown that Lodge 193 is still in existence and thatLodge 1486 is a new organization chartered by the International tosucceed to the jurisdiction of Lodge 193 over automotive employeesin the District of Columbia.2The Company then moved to dismissthe petition and counsel for the Board moved to substitute the Inter-national as the petitioner in the case.The Trial. Examiner reservedruling on both motions.Lodge 1486 is the successor to Lodge 193 in its jurisdiction overautomotive employees and is the lodge to which the Company's em-ployees either belong or will shortly be transferred.Both Lodge 193and Lodge 1486 are locals or branches of the same International andthe change of petitioners in no wise affects the issues presented at thehearing. In a proceeding such as the present, which has as its purposethe determination of the employees' representatives for the purposesof collective bargaining, the Company cannot be prejudiced by thechange of petitioners under the circumstances here involved.TheTrial Examiner's ruling granting the original motion to substituteLodge 1486 for Lodge 193 as the petitioner is hereby affirmed, andthe subsequent motions to dismiss and amend on which ruling wasreserved, are hereby denied.During the course of the hearing thoTrial Examiner made several rulings on other motions and on objec-tions to the admission of evidence.The Board has reviewed the rul-ings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On November 22, 1939, the Company filed a brief which has beenconsidered by the Board.Pursuant to a request therefor by theCompany and upon notice to all parties, a hearing was had beforethe Board at Washington, D. C., on December 14, 1939, for the purposel2The transfer of members,including those among the Company's employees, fromLodge 193 to Lodge 1486 was in progress at the time of the hearing. CHERNERMOTOR COMPANY '611of oral argument.The Company. and the Union were. . representedby counsel and participated in the argument.,.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYChernerMotor Company, a Delaware corporation, maintainingplants, and offices in Washington, D. C., is engaged in the business ofselling and servicing automobiles and operating service stations inthe District of Columbia.The Company does an annual businesswhich it estimates will amount to over $1,000,000 in 1939, and employsapproximately .110 employees,We find. that the Company is engaged in trade, traffic, and com-merce in the District of Columbia.-H. THE ORGANIZATIONSINVOLVEDLodge No. 193, International Association of Machinists is a labororganization which, prior to October 1, 1939, admitted to membershipemployees of the Company as well as those of other employers inthe District of Columbia.On October 1, 1939, Lodge 1486, International Association of Ma-chinists was chartered.Lodge 1.486 is a labor organization whichadmits only mechanics, machinists, and their helpers and apprenticesemployed in the automotive industry in the District of Columbia,including such employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBetween February and July 1939, a group of mechanics employedby the Company were on strike.On June 29, 1939, the Companyand Lodge 193 entered an agreement whereby Lodge 193 was recog-nized as the representative of its members and both parties reservedthe right to petition the Board for a certification of representatives.Thereafter on September 23, 1939, after a controversy had arisenconcerning the proposed discharge of several employees, the presentpetition was filed.On September 29, 1939, the Company's attorney,in a letter to the Regional Director, questioned the propriety of theunit proposed by Lodge 193 and asked for a hearing on the matter.We find that a question has arisen concerning the representationof, employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce within the District of Co-lumbia, and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE APPROPRIATE UNITIn its petition, as amended, the Union alleged that automotivemaintenance, repair, conditioning, and reconditioning employees, in-cluding such employees in the service and used-car departments andpaint shop, but excluding foremen and supervisory employees, con-stitute an appropriate unit. It is apparent from the record, how-ever, that the Union does not seek to include in the unit all suchemployees, but only mechanics and helpers.This is a reasonablebasis for classification and comports with the jurisdiction of theUnion.We find that such a unit composed exclusively of mechanicsand helpers is appropriate.At the hearing, the Company and theUnion agreed upon the inclusion of 26 employees, but disagreed as tothe following 15 employees who the Company claimed are includedin the above-described unit :Supervisory employeesG.H. Spenceand F.F. Smithare admittedly supervisory em-ployees in charge of about 41 and 20 employees respectively.TheUnion contends that R.E. Purchaseis a supervisory employee andintroduced evidence that he has charge of the mechanics working onthe night shift as well as other employees on the service lane.TheCompany contends that Purchase is not a supervisory employee.The other service-lane employees with whom the Company seeks toclassify Purchase receive salaries varying between $32.50 and $37.50per week.Purchase receives $52.50.We find that Purchase is asupervisory employee.L. Springmanis employed in the Company'sused-car warehouse.The testimony of witnesses called by the Unionthat Springman is engaged primarily in office and supervisory workis not inconsistent with the testimony of Isador Peake, the Company'sgeneral manager, that he collaborates with one Albritton in makingestimates on the repair of used cars, supervises the work of the menengaged in cleaning used cars, passes the instructions of the used-carsalesmanager on to the mechanics, and does some manual workhimself.On one occasion the Company identified Springman as ashop foreman.We find that, Springman is a supervisory employee.Smith, Spence, Purchase, and Springman being supervisory em-ployees, all four will be excluded from the above-described bargainingunit. CHERNERMOTOR* COMPANYService-station attendants613H. Weissadmittedly devotes two-thirds of his time to the dutiesof a gas or service-station attendant.The Company contends thatP. BuchenandR. E. Brownare service-lane attendants and shouldbe included in the unit as such along with the other service-laneattendants whom the parties have agreed to include.The Union.contends that Brown and Buchen are service-station manager andservice-station attendant respectively.The service-lane employeesexamine customers' cars, diagnose the trouble, make minor adjust-ments themselves and if major repairs are required they send thecars to the shop with directions as to the repairs to be made.TheUnion claims that such a position is frequently given to mechanicsand that the other service-lane attendants are mechanics who onoccasion work with the other mechanics in the shop.There is notestimony that Buchen and Brown are mechanics. The Companyadmits that Buchen. is a service-station attendant who, on occasion,lubricates cars and works on the grease racks and in the gas station,but contends that he also does the same work as the service-laneemployees except for 10 per cent of his time devoted to service-sta-tion work.Buchen's salary is practically the same as Weiss' andconsiderably less than the other service-lane attendants.We findthat Buchen is primarily a service-station attendant.Brown is de-nominated by the Company as a service-station attendant, service-lane attendant, and electrician.The Union contends that he is incharge of the Company's service stations.The Company admits thathe devotes some of his time to service-station work and that he super-vises the equipment at the Company's other stations, but contendsthat he, like Buchen, does the same work as the other service-laneemployees except for 10 per cent of his time devoted to the servicestation.Peake testified that Buchen, whom we have found to be aservice-station attendant, is Brown's assistant.Although Brown'ssalary is considerably in excess of Buchen's and is comparable tothat of the service-lane employees, that may well be explained by thesupervisory nature of some of his duties. It would ' appear thatBrown is Buchen's superior and otherwise is in much the samesituation as Buchen.We find that Brown is primarily a service-station attendant.The Union and the teamsters union have an agreement wherebyemployees' performing the duties of service-station attendants falloutside the jurisdiction of the Union and within the jurisdiction ofthe teamsters union.Weiss, Buchen, and Brown are therefore ineligi-ble for membership in the Union and have not designated the Unionto represent them.We shall accordingly exclude them from the unit.283030-41-vol. 19-40 614DECISIONS OF NATIONAL LABOR- RELATIONS BOARDMiscellaneous employeesR. Bordenis a tool or shop clerk.As such, he writes requisitionsfor the materials required by the mechanics and takes care of theCompany's tools.M. L. AshworthandS. Grayare denominated bythe Company as used-car utility men.They perform such minormechanical work as can be done in the open without shop facilities,such as changing wheels, spark-plugs, and batteries and cleaning- car-buretors.. It is admitted that all three are not mechanics or helpers.The appropriate unit as defined above is comprised exclusively ofmechanics and helpers.We shall.accordingly exclude Borden, Ash-worth, and Gray from the unit..Peake testified thatJ. Dillardis a mechanic engaged in conditioningcars and thatJ.HicksenandT. E. Perkinsare employed at the Com-pany's branch sales and service stations as a mechanic and mechanic'shelper respectively.Dillard and Perkins receive the regular rate ofpay for mechanics and helpers.Although Hicks en did not receivethe overtime ordinarily paid a mechanic,Peake testified that he wasprobably compensated in time off.The witnesses called by the Unionto refute the Company's testimony concerning Hicksen and Perkinshave had little opportunity to observe the work of such men.We findthat Dillard, Hicksen,and Perkins are employed as mechanics andmechanics'helpers and we shall accordingly- include them.in the unit.M. Albrittonis employed at the Company'sused-car warehousewhere he examines used cars,determines their mechanical condition,makes minor repairs, and tests cars after the mechanics have completed major repairs.His duties would appear to be much the sameas the employees in the service lane, described above, who,all partiesagree, should be included.The Union's contention that his duties aresupervisory is not supported by the record.We. shall accordinglyinclude him in the unit.W. Love,according.to the Company, is a painter's helper and shouldbe included in the unit along with G. W. Douglas,the painter, who,all parties agree, should be included.The witnesses called by theUnion testified that he masks and sands fenders and otherwise pre-pares cars for painting.Peake testified that he also paints fendersand truck chassis. It was stipulated that Spence,the service super-visor,and Love would testify to the same effect as Peake.AlthoughLove does not receive the prevailing wage for a mechanic's helper,that is not persuasive in the face of the admitted nature of-his duties.We find that'Love is a painter'shelper and we shall-accordinglyinclude him in the unit.We find that all the automotive maintenance,repair, conditioning;and reconditioning mechanics and he] pers employedby the Com-pany including such employees in the service and used-car depart- CHERNER MOTORCOMPANY615ments and paint shop, but excluding foremen and supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and collectivebargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing the Union claimed that 18 employees of approxi-mately 31 within the classifications of the appropriate unit as hereinfound, had authorized the International to act as their representativefor the purpose of collective bargaining.The Company showed thatall of these employees are not members of Lodge 1486, but that someare still members of Lodge 193.While there is no reason why Lodge1486 cannot represent the members of Lodge 193 if the latter sodesire,' we believe that the question concerning representation can bestbe resolved by means of an election by secret ballot.The Union requests that the pay roll of the week of September 22be used to determine eligibility to vote in the election.No, reasonappears in the record why a more current date should not be used.We shall accordingly direct that those eligible to vote in such elec-tion will be those persons in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of thisDecision and Direction of Election, including employees who did notwork during such pay-roll period because they were ill or on vaca-tion, and employees who were then or have since been temporarilylaid off, but excluding those who have since quit or been dischargedfor cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Cherner Motor Company, Washington,D. C., within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All automotive maintenance, repair, conditioning, and recondi-tioning mechanics and helpers employed by the Company includingsuch employees in the service and used-car departments and paintshop, but excluding foremen and supervisory employees, constitute aunit appropriate for purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.O SeeMatter of Luckenbach Steamship Company, Inc., etat.andGatemen, Watchmen,and Miscellaneous Waterfront Workers Union, Local38-124;International Longshoremen'sAssociation,2 N. L. R. B. 181. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Cherner Motor Company, Washington, D. C., an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the FifthRegion, acting in this matter as agent of the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all automotive maintenance, repair, conditioning,and reconditioning mechanics and helpers employed by the Companyduring the pay-roll period immediately preceding the date of thisDirection of Election, including such employees in the service andused-car departments and paint shop, employees who did not workduring such pay-roll period because they were ill or on vacation, andemployees who were then or have since been temporarily laid off, butexcluding foremen and supervisory employees and those who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Lodge 1486, International Associationof Machinists, affiliated with the American Federation of Labor, forthe purposes of collective bargaining.